                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

JENNIE NELSON and SARAH KEAN,

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-272-FtM-38MRM

PETRO GATE, INC. and BEHNAM
BAGHERI,

               Defendants.
                                              /

                                             ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 23). Judge McCoy recommends denying the Joint Motion for

Approval of Settlement Agreement (Doc. 22) without prejudice and the parties be ordered

to elect one of two options, one being to file an amended joint motion to approve

settlement.    The parties elected this option and filed an Amended Joint Motion for

Approval of Settlement Agreement (Doc. 24) on August 25, 2019. No party objects to the

Report and Recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
proposed findings or recommendations to which objection is made.” Id. And “[t]he judge

may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       The Report and Recommendation (Doc. 29) is ACCEPTED and ADOPTED and

the findings incorporated herein.

       DONE and ORDERED in Fort Myers, Florida this 4th day of September, 2019.




Copies: All Parties of Record




                                          2
